Case: 21-10597     Document: 00516250761         Page: 1    Date Filed: 03/23/2022




           United States Court of Appeals
                for the Fifth Circuit                               United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                     March 23, 2022
                                  No. 21-10597                        Lyle W. Cayce
                                                                           Clerk

   Christopher George Arnone,

                                                           Plaintiff—Appellant,

                                      versus

   County of Dallas County, Texas; William T. Hill, Jr., in
   his Individual capacity; Ron Goethals, in his Individual capacity,

                                                        Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:17-CV-3027


   Before Jolly, Willett, and Oldham, Circuit Judges.
   Don R. Willett, Circuit Judge:
         Christopher Arnone struck a plea deal after being charged with
   sexually abusing his son. While on community supervision, Arnone failed two
   polygraph tests. The district attorney sought to revoke Arnone’s community
   supervision and proceed to adjudication. Arnone was convicted and
   sentenced to prison. Years later the Texas Court of Criminal Appeals ordered
   Arnone released since polygraph results are inadmissible under Texas
   evidence law. Arnone then sued Dallas County under 42 U.S.C. § 1983. The
Case: 21-10597       Document: 00516250761            Page: 2      Date Filed: 03/23/2022




                                       No. 21-10597


   district court dismissed with prejudice for failure to state a claim. Because the
   district attorney’s actions are not attributable to the county, we AFFIRM.
                                             I
          Dallas County prosecutors charged Christopher Arnone with sexually
   abusing his son. As part of his plea deal, Arnone pleaded nolo contendere to
   a single charge of felony injury to a child. The state court then placed him on
   ten-years deferred adjudication community supervision, which included the
   condition that Arnone submit to sex-offender treatment and polygraph tests.
          Arnone was dismissed from sex-offender treatment because he failed
   two polygraph tests. The district attorney then moved to proceed to an
   adjudication of guilt. The trial court found Arnone guilty and sentenced him
   to prison. Nearly thirteen years later the Texas Court of Criminal Appeals
   ordered Arnone released. The Court explained that “the sole basis for the
   adjudication of [Arnone’s] guilt was his dismissal from sex offender
   treatment which was based on failing two polygraph tests.” 1 That entitled
   Arnone to release under another CCA decision, Leonard v. Texas, which
   holds that polygraph test results are inadmissible under Texas evidence law
   because they are “not reliable.” 2
          Arnone sued, complaining that the district attorney’s use of the
   polygraph tests amounted to an unconstitutional polygraph policy. He
   brought claims under 42 U.S.C. § 1983 against Dallas County, former
   District Attorney William Hill, and former Director of the Dallas County




          1
             Ex Parte Arnone, No. WR-60,218-02, 2015 WL 5853688, at *1 (Tex. Crim. App.
   Oct. 7, 2015) (per curiam) (unpublished).
          2
           Id. (citing 385 S.W.3d 570 (Tex. Crim. App. 2012)); Leonard, 385 S.W.3d at 582
   (emphasis removed).




                                             2
Case: 21-10597           Document: 00516250761               Page: 3       Date Filed: 03/23/2022




                                             No. 21-10597


   Community Supervision and Probation Department Ron Goethals. 3 The
   district court dismissed Hill and Goethals with prejudice after it dismissed
   Arnone’s Fourth Amended Complaint for failure to state a claim. Arnone
   repleaded. His Fifth Amended Complaint alleged a single § 1983 claim
   against Dallas County. Once again the district court dismissed Arnone’s
   complaint; this time with prejudice as to Dallas County.
           Arnone timely appealed. His notice of appeal suggested that he was
   appealing both the dismissal of his claims against Dallas County and the
   dismissal of his claims against the individual defendants. But Arnone’s briefs
   make no mention of Goethals, let alone an argument supporting a plausible
   claim against him. Nor do Arnone’s briefs make any argument supporting a
   plausible claim against Hill. We have said before that “[f]ailure adequately to
   brief an issue on appeal constitutes waiver of that argument.” 4 Since Arnone
   has waived his claims against the individual defendants, we need not address
   them. 5 All that remains, then, is Arnone’s sole § 1983 claim against Dallas
   County.
                                                   II
           The standard of review is well settled. To survive a motion to dismiss,
   a plaintiff must plead his claim with “sufficient factual matter” to make it
   “plausible on [its] face.” 6 Here, the district court concluded that Arnone


           3
               Arnone also sued other defendants who are no longer parties.
           4
               Robinson v. Guarantee Tr. Life Ins. Co., 389 F.3d 475, 481 (5th Cir. 2004) (citations
   omitted).
           5
            Nor do we need to address Dallas County’s alternative argument that the district
   court correctly concluded that the district attorney, himself, was protected by absolute
   immunity.
           6
            Ghedi v. Mayorkas, 16 F.4th 456, 463 (5th Cir. 2021) (quoting Ashcroft v. Iqbal, 556
   U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007))).




                                                   3
Case: 21-10597           Document: 00516250761           Page: 4   Date Filed: 03/23/2022




                                          No. 21-10597


   failed to state a facially plausible claim. We review this ruling de novo,
   accepting as true all well-pleaded facts in Arnone’s complaint. 7
                                              III
          Arnone contends his Fifth Amended Complaint stated a plausible
   § 1983 claim against Dallas County under different theories. His first theory
   is that Dallas County is liable under Monell v. Department of Social Services. 8
   But if we don’t buy his first theory, then Arnone has a second: that Dallas
   County is liable for failing to train or supervise the district attorney’s
   subordinates. We don’t buy either.
                                               A
          We start with Arnone’s main argument—that Dallas County is liable
   under Monell. In that case, the Supreme Court held that plaintiffs can bring
   § 1983 claims against local governing bodies, including counties like Dallas.9
   But Monell claims require three elements: “(1) a policymaker; (2) an official
   policy; and (3) a violation of a constitutional right whose ‘moving force’ is
   the policy or custom.” 10 Arnone lacks the first. 11




          7
              Id.
          8
               436 U.S. 658 (1978).
          9
               Id. at 690.
          10
              Alvarez v. City of Brownsville, 904 F.3d 382, 389 (5th Cir. 2018) (en banc)
   (citation omitted).
          11
               Thus we need not reach the other two.




                                               4
Case: 21-10597            Document: 00516250761           Page: 5       Date Filed: 03/23/2022




                                          No. 21-10597


                                               (1)
           Dallas County is not liable under Monell for just any official policy that
   violated Arnone’s constitutional rights. No. Dallas County can be held liable
   only for those decided or acquiesced to by a county policymaker. 12 A
   policymaker is an “official[] whose decisions represent the official policy of
   the local governmental unit.” 13 In other words, an official who has “the
   power to make official policy on a particular issue.” 14 When he “speak[s]”
   on it, his words represent the local government’s official policy. 15
           But sometimes a policymaker wears more than one hat. Again, only
   county policymakers count for liability under Monell. So what happens when
   an official sometimes acts for the county, and sometimes acts for another
   governmental entity, like the state? In those cases, we have to weigh state law
   and the policymaker’s complained-of actions. Only then can we decide which
   entity is to blame.
           The controlling Supreme Court decision on the dual-hat problem is
   McMillian v. Monroe County. 16 In McMillian a man was convicted of murder.



           12
             The Supreme Court explained the relevant inquiry more fully in Jett v. Dallas
   Independent School District:
           Once those officials who have the power to make official policy on a particular issue
           have been identified, it is for the jury to determine whether their decisions have
           caused the deprivation of rights at issue by policies which affirmatively command
           that it occur, or by acquiescence in a longstanding practice or custom which
           constitutes the ‘standard operating procedure’ of the local governmental entity.
   491 U.S. 701, 737 (1989) (citations omitted).
           13
                Id.
           14
                Id.
           15
                See id.
           16
                520 U.S. 781 (1997).




                                                   5
Case: 21-10597           Document: 00516250761               Page: 6   Date Filed: 03/23/2022




                                              No. 21-10597


   Then he was exonerated. Then, as here, he sued his county under Monell.
   The thrust of his claim was that the sheriff had suppressed exculpatory
   evidence, among other things. 17 The parties agreed that the sheriff had
   “‘final policymaking authority’ in the area of law enforcement.” 18 They
   disagreed, though, over whether the sheriff acted as a state or county
   policymaker when exercising it. The Court explained that courts do not
   categorize officials “in some categorical, ‘all or nothing’ manner.” 19 Rather,
   courts must “ask whether governmental officials are final policymakers for
   the local government in a particular area, or on a particular issue.” 20 That
   inquiry turns on the official’s “actual function” under “relevant state law.” 21
          Applying those principles, the Court held that the sheriff had acted as
   a state policymaker in McMillian. 22 In support, the Court found that the most
   recent state constitution had added sheriffs to the state’s “executive
   department” and made them impeachable by the state supreme court (rather
   than the county) for failures in properly enforcing the law; 23 the state
   supreme court had held that sheriffs were “state officers” and that tort
   claims against them “based on their officials acts” were “suits against the
   State,” not county; 24 the state code allowed state judges to “order the sheriff
   to take certain actions,” without similarly empowering county officials; the



          17
               Id. at 783–84.
          18
               Id. at 785.
          19
               Id.
          20
               Id.
          21
               Id. at 786 (emphasis added).
          22
               Id. at 793.
          23
               Id. at 787–88.
          24
               Id. at 789.




                                                   6
Case: 21-10597           Document: 00516250761       Page: 7   Date Filed: 03/23/2022




                                      No. 21-10597


   state code gave sheriffs “complete authority to enforce the state criminal law
   in their counties” without reserving any residual law-enforcement authority
   to the county itself; 25 and the state code gave the state governor and attorney
   general the power to direct sheriffs in their law-enforcement duties, but none
   to county officials. 26
          The Court also explained why other provisions “that cut in favor of
   the conclusion that sheriffs are county officials” did not sway its analysis. 27
   The state code provided that the county both paid the sheriff’s salary and
   also provided him with “equipment (including cruisers), supplies, lodging,
   and reimbursement for expenses.” 28 But paying the sheriff’s salary did not
   “translate into control over him,” said the Court. 29 And the county lacked
   discretion to deny the sheriff operational funds below what was “reasonably
   necessary.” 30 “[A]t most,” the county’s purse-string power “exert[ed] an
   attenuated and indirect influence over the sheriff’s operations.” 31 The state
   code also provided that the sheriff’s jurisdiction was “limited to the borders
   of his county,” and that he was “elected locally by the voters in his
   county.” 32 But neither fact mattered much since “district attorneys and state




          25
               Id. at 789–90.
          26
               Id. at 790–91.
          27
               Id. at 791.
          28
               Id.
          29
               Id.
          30
               Id.
          31
               Id. at 791–92.
          32
               Id. at 791.




                                           7
Case: 21-10597            Document: 00516250761             Page: 8      Date Filed: 03/23/2022




                                            No. 21-10597


   judges are often considered . . . state officials, even though they, too, have
   limited jurisdictions and are elected locally.” 33
           Earlier this year we issued our en banc decision in Daves v. Dallas
   County. 34 That decision clarifies how to attribute a policymaker’s actions
   under McMillian. In Daves the plaintiffs sought injunctive relief under Monell
   against Dallas County, among others, for alleged infirmities with the county’s
   bail system—specifically, that promulgated “bail schedule[s]” created an
   unconstitutional “wealth-based pretrial detention system.” 35 We explained
   that, under McMillian, “we examine function . . . when deciding whether an
   official is acting for the state or local government in a case brought pursuant
   to Section 1983.” 36 That examination turns on “what state law provides as
   to the specific relevant function, i.e., the act that is being challenged in the
   litigation.” 37 We also held that McMillian’s inquiry is distinct from what we
   use to decide whether an official is a state actor for Eleventh Amendment
   purposes. 38
           Applying McMillian, we held in Daves that Dallas County’s judges
   acted as state policymakers when they promulgated the bail schedules. 39 We
   reasoned that the state constitution provides that both the county and district




           33
                Id. at 792.
           34
                22 F.4th 522 (5th Cir. 2022) (en banc).
           35
                See id. at 529–530.
           36
                Id. at 533.
           37
                Id.
           38
                 Id. at 534; see also id. at 533–34 (explaining the distinctions between the two
   inquiries).
           39
                Id. at 540–41.




                                                  8
Case: 21-10597            Document: 00516250761                Page: 9    Date Filed: 03/23/2022




                                                No. 21-10597


   judges exercise state judicial power as part of their judicial function, 40 and
   that judges act in their judicial function when they “set[] an arrestee’s bail”
   at the start of adversary proceedings. 41 The only question was whether
   “creating a bail schedule for later application to specific arrestees is also a
   judicial act that enforces state law”? 42 We held that it was: “[W]hen judges
   decide on a procedure for taking what indisputably will be judicial acts in the
   future, that decision is so intertwined with what will follow as to be a judicial
   act as well.” 43 It made no difference that the judges creating the bail
   schedules were different from the ones who used them. 44 What mattered was
   the “inextricabl[e] link[]” to the exercise of state judicial power. 45 And,
   citing McMillian, it did not matter either that the bail schedules’ reach was
   geographically limited to Dallas County. 46 Therefore, the county and district
   judges acted as state policymakers in promulgating the bail schedules. 47




           40
                Id. at 537 (citing Tex. Const. art. V, § 1); see also id. at 538 ( “[A] municipal
   judge acting in his or her judicial capacity to enforce state law does not act as a municipal
   official or lawmaker.”(quoting Johnson v. Moore, 958 F.2d, 94 (5th Cir. 1992)).
           41
                Id. at 539.
           42
                Id.
           43
                Id.
           44
                See id. (calling this a “difference” without a “distinction”).
           45
                Id. at 540.
           46
                Id. (citing 520 U.S. at 791).
           47
            Id. at 540–41; see also id. at 24 (reasoning that “[m]uch of the foregoing analysis
   concerning County Judges applies to the District Judges as well”).




                                                     9
Case: 21-10597          Document: 00516250761             Page: 10        Date Filed: 03/23/2022




                                           No. 21-10597


                                                (2)
           Applying McMillian and Daves, the district attorney acted as a state—
   not county—policymaker in promulgating or acquiescing to the polygraph
   policy. 48 Relevant Texas law inescapably points that way. And Arnone offers
   no persuasive counterargument.
                                                (a)
           To begin, the Texas Constitution supports that the district attorney
   acts for the state. It provides the Legislature—a state entity—with a direct
   role in regulating both the scope of prosecutorial duties and compensation for
   district attorneys. 49 That is like the sheriff in McMillian where the Legislature


           48
              Whether a county policymaker exists is a question of law for the court. See Jett,
   491 U.S. at 737 (“[T]he trial judge must identify those officials or governmental bodies who
   speak with final policymaking authority for the local governmental actor concerning the
   action alleged to have caused the particular constitutional or statutory violation.”). At the
   same time, Arnone exclusively pleaded and now argues on appeal that only one county
   policymaker is responsible for the polygraph policy: the district attorney. We therefore
   need not reach whether another county policymaker could be responsible. See Sindhi v.
   Raina, 905 F.3d 327, 333 (5th Cir. 2018) (“[W]e have consistently held, ‘arguments not
   raised before the district court are waived and cannot be raised for the first time on
   appeal.’” (quoting LeMaire v. La. Dep’t of Transp. & Dev., 480 F.3d 383, 387 (5th Cir.
   2007)); United Paperworkers Int’l Union AFL-CIO, CLC v. Champion Int’l Corp., 908 F.2d
   1252, 1255 (5th Cir. 1990) (“[A]ny issues not raised or argued in the appellant’s brief are
   considered waived and will not be entertained on appeal.”).
           49
                The Texas Constitution provides that:
           The County Attorneys shall represent the State in all cases in the District and
           inferior courts in their respective counties; but if any county shall be included in a
           district in which there shall be a District Attorney, the respective duties of District
           Attorneys and County Attorneys shall in such counties be regulated by the
           Legislature. The Legislature may provide for the election of District Attorneys in
           such districts, as may be deemed necessary, and make provision for the
           compensation of District Attorneys and County Attorneys. District Attorneys shall
           hold office for a term of four years, and until their successors have qualified.
   Tex. Const. art. V, § 21.




                                                10
Case: 21-10597          Document: 00516250761               Page: 11    Date Filed: 03/23/2022




                                            No. 21-10597


   had a role in determining both the scope of the sheriff’s duties and his
   compensation. 50
           Texas caselaw from its highest criminal court agrees. As Dallas
   County points out in its supplemental brief,51 the Texas Court of Criminal
   Appeals explained in Saldano v. Texas that “[e]very constitution of Texas, as
   a republic and as a state, has provided for district attorneys to represent
   Texas in criminal prosecutions.” 52 Today, “the State of Texas . . . has given
   its authority to prosecute [criminal] cases to more than three hundred
   independently elected prosecutors, each of whom exercises authority in an
   area of the state no larger than a judicial district.” 53 In fact, district attorneys
   aren’t just empowered by the state. They are the state, complete with
   designation as “officers of the judicial branch of government.” 54
           Finally, Texas statutory law also points towards the district attorney
   having acted on the state’s behalf. The Legislature has provided in the Texas
   Code of Criminal Procedure that district attorneys “represent the State” in
   criminal cases. 55 Again, that is like how state law in McMillian gave the sheriff
   exclusive jurisdiction to enforce criminal law in the county. 56 Arnone even



           50
                See McMillian, 520 U.S. at 789–791.
           51
               We decided Daves after briefing was complete, but before oral argument.
   Consequently, we requested the parties submit supplemental briefing “addressing the
   impact (if any) that [our] recent en banc decision in 18-11368, Daves v. Dallas County ha[d]
   on [their] arguments.” The parties obliged.
           52
                70 S.W.3d 873, 876 (Tex. Crim. App. 2002) (en banc).
           53
             Id. at 878 (quoting Texas v. Brabson, 976 S.W.2d 182, 187 (Tex. Crim. App. 1998)
   (en banc) (Womack, J., concurring)).
           54
                Id. (quoting Brabson, 976 S.W.2d at 187).
           55
                Tex. Code Crim. Proc. art. 2.01 (emphasis added).
           56
                See McMillian, 520 U.S. at 789–90.




                                                 11
Case: 21-10597          Document: 00516250761              Page: 12       Date Filed: 03/23/2022




                                            No. 21-10597


   concedes that Dallas County’s district attorney draws his “power to seek
   revocation of probation/deferred adjudication and an arrest warrant” from
   the state. 57 That is like how, in Daves, the county and district judges drew
   their judicial power to set individual bail from the state. 58 Nowhere does
   Arnone argue that a grant of authority from Dallas County was necessary to
   the district attorney’s deciding or acquiescing to the polygraph policy, let
   alone that Dallas County had the power to stop it.
           Texas law therefore points one way in this case: district attorneys act
   for the state when they decide to seek revocation of probation or deferred
   adjudication. A policy governing when to exercise that power in the future—
   whether because of a polygraph result, or not—is inextricably linked to that
   use of state power, just like it was in Daves. Therefore, the Dallas County
   district attorney acted as a state policymaker when he decided or acquiesced
   to the polygraph policy in this case.
                                                 (b)
           Arnone, of course, vigorously contends that the district attorney acted
   as a county policymaker in this case. He supports his contention with four
   arguments. We reject them all.
           First, Arnone argues that Daves is distinguishable. Not on the law,
   mind you. But on its facts. After all, says Arnone, “the majority in Daves
   agrees with what has been Arnone’s position all along”—that “we examine


           57
              See Tex. Gov’t Code § 44.157 (providing the duties and powers of the Dallas
   County district attorney). Dallas County adds that we have held that prosecutors acting in
   their prosecutorial capacity to enforce state laws are agents of the state. In support it cites
   our previous decisions extending Eleventh Amendment immunity to prosecutors. As we
   already explained above, though, we held in Daves that the Eleventh Amendment inquiry
   is distinguishable. Therefore, those authorities add little to our analysis.
           58
                See Daves, 22 F.4th at 537–38.




                                                 12
Case: 21-10597          Document: 00516250761            Page: 13   Date Filed: 03/23/2022




                                          No. 21-10597


   function, not funding, when deciding whether an official is acting for the state
   or local government.” But when it comes to Daves’s facts, Arnone argues
   that they are too different to make Daves applicable here. To be sure, Daves
   involved judges, and this case involves a district attorney. And we will
   assume, for the sake of argument, that Arnone is right that “none of the
   actors in Daves took any action before the establishment of probable cause
   nor did any of those actors participate in the determination of probable
   cause.” But while those may be distinctions, are they differences? Hardly.
   Arnone readily admits that we must look to the function the district attorney
   was performing. And we already explained in detail above how that functional
   analysis comes out. Who did or didn’t decide probable cause and when
   simply has no relevance.
          Second, Arnone argues that there’s a difference between a general
   grant of state power and its differing, county-level execution, which requires
   a county-level policymaker. But we rejected that argument in Daves. The
   county and district judges’ decision to promulgate bail schedules governing
   future uses of judicial power to set bail was inextricably linked with their
   judicial power to set bail in individual cases. 59 That is analogous to here. The
   district attorney’s promulgating or acquiescing to a policy governing future
   uses of the power to seek revocation of probation or deferred adjudication is
   inextricably linked with his power to seek it in individual cases.
          Third, Arnone argues that the district attorney is geographically
   limited in his jurisdiction and elected by Dallas voters. But, as we already
   discussed, the Supreme Court in McMillian rejected those very arguments in
   deciding whether an official acts as a local-government policymaker. 60


          59
               Cf. id. at 539.
          60
               See McMillian, 520 U.S. at 791–92.




                                               13
Case: 21-10597           Document: 00516250761             Page: 14     Date Filed: 03/23/2022




                                            No. 21-10597


           Fourth, Arnone also argues that our decision in Crane v. Texas compels
   us to decide that the district attorney acted for the county in this case. 61
   Dallas County unexplainedly ignores Crane. Even so, we disagree with
   Arnone that Crane controls here. Put simply, both McMillian and Daves were
   decided after Crane, and both decisions undermine it.
           In Crane I we held that Dallas County had “acted through” its district
   attorney to create “an unsound and legally insufficient” capias system. 62
   That system caused misdemeanor arrest warrants to issue without a prior
   determination of probable cause, as required by Texas law. 63 We reasoned
   that the district attorney acted for Dallas County since he “was alone
   responsible for the County system and could change it at will.” 64 But Daves
   undermined that reasoning. Like the district attorney in Crane and this case,
   the county and district judges in Daves were also alone responsible for an
   allegedly unconstitutional policy—their bail schedules—that they could
   change at will. Yet we did not treat that as a dispositive fact to attribute the
   bail schedules to Dallas County. Instead, we focused on how the county and
   state judges were exercising their judicial functions—derived from state
   power—when they promulgated the bail schedules. 65 Thus, given Daves, we
   cannot follow this part of Crane I’s reasoning today.
           We also briefly remarked in Crane I that because the district attorney’s
   capias system had been held by the Texas Court of Criminal Appeals to



           61
              (Crane I) 759 F.2d 412 (5th Cir.), modified on rehearing, (Crane II) 766 F.2d 193
   (5th Cir. 1985) (per curiam).
           62
                Crane I, 759 F.2d at 430.
           63
                Id. at 415, 421–22.
           64
                Id. at 429.
           65
                See Daves, 22 F.4th at 537–539.




                                                  14
Case: 21-10597           Document: 00516250761              Page: 15      Date Filed: 03/23/2022




                                             No. 21-10597


   “violate[] Texas law . . . it can scarcely be said to represent the official policy
   of the State of Texas.” 66 But that remark was dictum: “[a] statement [that]
   could have been deleted without seriously impairing the analytical
   foundations of the holding and being peripheral, may not have received the
   full and careful consideration of the court that uttered it.” 67 Our remark fits
   that definition since we had held by that point in Crane I that the district
   attorney was a county official.68 Because we are not bound by dicta, our
   remark from Crane I does not bind us today. 69 But even if it could have been
   binding, it, too, has since been undermined. Again, both McMillian and Daves
   explain that what matters is the precise “function” that the policymaker is
   exercising. 70 Whether the specific application of that function represents
   official policy of the state or not does not enter into our analysis. And it does
   not act as a bright-line rule for attributing policymaker actions to local
   governmental units.
           In Crane II we supplemented our holding in Crane I on rehearing. We
   also reasoned that the district attorney’s status as a locally elected official
   favored classifying him as a county official. 71 But as we already explained



           66
                Crane I, 759 F.2d at 432.
           67
               U.S. Bank Nat’l Ass’n v. Verizon Commc’ns, Inc., 761 F.3d 409, 427–28 (5th Cir.
   2014) (quoting Int’l Truck & Engine Corp. v. Bray, 372 F.3d 717, 721 (5th Cir. 2004)); see
   also id. at 428 (“[I]f the statement is ‘necessary to the result or constitutes an explication
   of the governing rules of law,’ it is not dictum.” (citation omitted)).
           68
                Cf. id. at 430.
           69
              Texas v. Ysleta Del Sur Pueblo, 955 F.3d 408, 415 n.39 (5th Cir. 2020) (“[W]e are
   free to disregard dicta from prior panel opinions when we find it unpersuasive.” (quoting
   Crose v. Humana Ins. Co., 823 F.3d 344, 349 n.1 (5th Cir. 2016))).
           70
                McMillian, 520 U.S. at 786; Daves, 22 F.4th at 533 (citing McMillian, 520 U.S. at
   786).
           71
                Crane II, 766 F.2d at 195.




                                                  15
Case: 21-10597          Document: 00516250761                   Page: 16   Date Filed: 03/23/2022




                                                 No. 21-10597


   above, McMillian rejected that reasoning. 72 We also supported our reasoning
   in Crane II with a pragmatic concern: states be could insulating municipalities
   from Monell liability through “ingenious” arrangements. 73 For example,
   states might assign state officials, who are entitled to Eleventh Amendment
   immunity, to act as policymakers for local governing bodies. 74 While those
   arrangements remain troubling, McMillian and Daves no longer leave room
   for us to police them. What matters under McMillian and Daves is the specific
   function the policymaker exercised under state law. 75 Perhaps our concern
   retains its validity in the Eleventh Amendment context, which is governed by
   federal law. 76 Since we held in Daves that the Eleventh Amendment inquiry
   is distinguishable from Monell’s, 77 though, that fails to help Arnone’s
   argument.
                                             *        *         *
           At end, then, Dallas County’s district attorney may very well be
   elected only by its voters. He may hold sway only in Dallas County. And he
   may even have complete dominion over the internal policies and procedures
   used within his office. But on these facts, the Dallas County district attorney
   acted for the state—not county—when he promulgated or acquiesced to the


           72
              In fact, the Eleventh Circuit, which decided McMillian before the Supreme Court
   affirmed its opinion, explicitly disagreed with our reasoning in Crane II that “election by
   county voters” is a “significant, if not dispositive, factor in holding counties liable for the
   officer’s actions under § 1983.” McMillian v. Johnson, 88 F.3d 1573, 1582 n.6 (11th Cir.
   1996). That casts even further doubt on the factor’s significance in attributing an official’s
   actions to a county.
           73
                Crane II, 766 F.2d at 195.
           74
                Id.
           75
                Daves, 22 F.4th at 533 (citing McMillian, 520 U.S. at 786).
           76
                Id. at 534 (citation omitted).
           77
                Id. at 533–34 (explaining the distinctions between the two inquiries).




                                                     16
Case: 21-10597           Document: 00516250761             Page: 17       Date Filed: 03/23/2022




                                            No. 21-10597


   polygraph policy. Consequently, there isn’t a county policymaker to support
   Arnone’s Monell claim. Therefore, the district court properly dismissed it.
                                                 B
           Arnone also argues an alternative theory for holding Dallas County
   liable under § 1983—that it should have better supervised or trained its
   prosecutors. Maybe Arnone has a winning argument. 78 But we can’t tell
   because, as Dallas County puts it, Arnone has “inexplicably” failed to
   “address the legal basis for the district court’s determination that [he] failed
   to plead” it. What drove that determination? Our decision in Mowbray v.
   Cameron County. 79
           In Mowbray, a woman sued a Texas county and alleged it had “failed
   to train [its prosecutors] on their Brady duties.” 80 We rejected the claim
   because the prosecutors were “state officers,” and so “the county cannot be
   liable for a failure to train them.” 81 Admittedly we did not do much more
   than that to explain why local-governmental units cannot be liable on a
   failure-to-train-or-supervise theory when state officers are responsible for
   constitutional violations. Even so, Mowbray also involved Texas
   prosecutors; 82 our analysis above tracks Mowbray’s that Dallas County’s



           78
              Arnone had to plead three elements: (1) Dallas County must have “failed to train
   or supervise the [prosecutors] involved”; (2) “there is a causal connection between the
   alleged failure to supervise or train and the alleged violation of the plaintiff’s rights”; and
   (3) “the failure to train or supervise constituted deliberate indifference to the plaintiff’s
   constitutional rights.” Peña v. City of Rio Grande City, 879 F.3d 613, 623 (5th Cir. 2018)
   (quoting Thompson v. Upshur Cnty., 245 F.3d 447, 459 (5th Cir. 2001)).
           79
                274 F.3d 269, 278 (5th Cir. 2001).
           80
                Id.
           81
                Id.
           82
                See id. at 280.




                                                 17
Case: 21-10597        Document: 00516250761              Page: 18       Date Filed: 03/23/2022




                                          No. 21-10597


   district attorney acted for the state; and Arnone makes no effort to explain
   why Mowbray does not bind us under the rule of orderliness.
           Without a distinction, then, Arnone cannot avoid Mowbray. We are
   therefore bound to agree with the district court that Arnone has failed to
   plausibly plead his failure-to-train-or-supervise theory against Dallas
   County. 83
                                               IV
           Summing up: There is no county policymaker here to support
   Arnone’s § 1983 claim under Monell. Nor can Arnone explain why we aren’t
   bound to reject his failure-to-train-or-supervise claim under Mowbray.
   Accordingly, we AFFIRM.




           83
             See United Paperworkers, 908 F.2d at 1255 (explaining that issues not raised in the
   appellant’s opening brief are waived).




                                                18